Citation Nr: 0803643	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  04-23 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a prostate disability, 
claimed as secondary to herbicide exposure, and secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 2003 
and July 2005 of the Jackson, Mississippi Regional Office 
(RO) of the Department of Veterans Affairs (VA).

A motion to advance the veteran's case on the docket was 
received in March 2007 and granted in the following month.

In May 2007, the Board, in pertinent part, remanded the issue 
for further development, and it has since returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam, nor 
did he serve along the demilitarized zone in Korea during the 
period from April 1968 through July 1969.

2.  A chronic prostate disability was not shown to have been 
present during service, and there is no evidence that the 
prostate disability, first diagnosed many years after 
service, is related to service, to include claimed Agent 
Orange exposure, or to service-connected diabetes.


CONCLUSION OF LAW

A prostate disability was not incurred in or aggravated by 
active service, to include any Agent Orange exposure, nor is 
it proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in February 2003, May 
2003, September 2003, October 2003, May 2005, June 2005, and 
June 2006.  Collectively, these letters informed the veteran 
to submit any pertinent evidence he has in his possession, 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.  The RO also telephoned the 
veteran in June 2005 to inquire about any additional evidence 
or information the veteran had in his possession; the veteran 
indicated that he wished for the Board to proceed with a 
decision based on the evidence of record.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The claims folder contains service 
medical records, a VA article titled "Agent Orange Review," 
post-service medical records from the Columbus Air Force 
Base, and VA Medical Centers in Jackson, Mississippi, as well 
as records from numerous private medical providers, to 
include the Baptist Memorial Hospital, University of Alabama 
at Birmingham, Surgery Clinic of Armory, Dr. Brand, Golden 
Triangle Clinic, Dr. Christiansen, Dr. Horton, Dr. Whitecar, 
Columbus Orthopaedic Clinic, P.A., and North Columbus Family 
Medical Center (Dr. Thomas).  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  The record also reflects that the originating 
agency readjudicated the veteran's claim following the 
provision of the required notice and the completion of all 
indicated development of the record.  There is no indication 
in the record or reason to believe that the ultimate decision 
of the originating agency on the merits of the claim would 
have been different had complete VCAA notice been provided at 
an earlier time.

In a March 2006 letter, a supplemental statement of the case 
(SSOC) dated in April 2006, a June 2006 VCAA letter, and a 
September 2006 SSOC, the RO advised the veteran as to how 
disability ratings and effective dates are assigned, so there 
can be no possibility of any prejudice to the veteran under 
the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2008) (harmless error).


II.  Legal Criteria - Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2008).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Where a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of separation from active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam Era is 
presumed to have been exposed during such service to certain 
herbicidal agents (e.g., Agent Orange) unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  If the veteran was 
exposed to an herbicide agent during service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied; chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes colitis or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutaneous tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchitis, laryngitis or trachea) and soft tissue sarcomas, 
other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34 F. 
3d. 1039 (Fed. Cir. 1994).

The United States Department of Defense ("DOD") has confirmed 
that Agent Orange was used from April 1968 through July 1969 
along the demilitarized zone ("DMZ") in Korea. DOD defoliated 
the fields of fire between the front line defensive positions 
and the south barrier fence.  If it is determined that a 
veteran who served in Korea during this time period belonged 
to one of the units identified by DOD, then it is presumed 
that he or she was exposed to herbicides containing Agent 
Orange, and the presumptions outlined in 38 C.F.R. § 
3.309(e)(2008) will apply.  See MR21- 1MR, Part VI, Chapter 
2, Section B.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


III.  Analysis

The veteran is seeking service connection for a prostate 
disability, claimed as secondary to Agent Orange exposure in 
Korea, or secondary to his service-connected diabetes.

Medical evidence shows a current diagnosis of a prostate 
disability.  In June and July 2003, the veteran was diagnosed 
with prostatitis and prostatic enlargement.  Subsequently, in 
September 2003, the veteran underwent a radical 
cystoprostatectomy, bilateral pelvic lymph node sampling with 
ileal conduit urinary diversion.

Initially, the evidence of record does not show that the 
veteran had Vietnam service, nor is he claiming such, and is 
therefore not afforded the presumption of Agent Orange 
exposure while serving in Vietnam during the Vietnam era.  In 
any event, while prostate cancer is recognized by the 
Secretary as warranting a presumption of service connection 
pursuant to 38 C.F.R. § 3.309(e), there is no indication that 
the veteran has been diagnosed with prostate cancer.  Rather, 
the medical evidence shows that the veteran had prostatitis 
and prostatic enlargement, and his prostate was removed 
because of his bladder cancer.   (The Board, in its May 2007 
decision, denied service connection for bladder cancer). 

In addition, while the veteran served in Korea, he does not 
have the requisite Korean service period to establish 
exposure.  The record contains the veteran's personnel 
records showing Korean service with the Air Force from 
December 1964 to January 1966; he served with the "6146th 
AFAG" in Korea.  Notwithstanding, the DOD has only confirmed 
use of Agent Orange in Korea from April 1968 to July 1969, 
and no exceptions regarding this time period are given.  
Further, the veteran did not serve with a unit believed to 
have used Agent Orange.  The veteran's unit, the "6146th 
AFAG," has not been confirmed by the Department of Defense as 
a unit affected by the use of Agent Orange along the DMZ in 
Korea.

The record also contains travel orders which reflect travel 
to Korea in 1968 and 1969, during the applicable time period 
(April 1968 to July 1969).  However, the Board notes that the 
veteran's units at that time, the 347th Field Maintenance 
Squadron and the 347th Tactical Fighter Wing, have also not 
been confirmed by the DOD, as units affected by the use of 
Agent Orange along the DMZ in Korea.

Thus, given the above, the Board finds that exposure to 
herbicides cannot be presumed to have been incurred in 
Vietnam or Korea.  There is also no objective evidence 
linking the veteran's prostate disability to his claimed 
Agent Orange exposure in Korea.  

Notwithstanding, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Service medical records include a June 1971 periodic 
examination report which shows that the veteran's prostate 
was "1+, smooth, and nontender."  The veteran's retirement 
examination report dated in January 1972 is completely 
negative for a chronic prostate disability.  The veteran's 
prostate disability was not documented until 2003, more than 
thirty years post-service.  

Moreover, the record does not contain objective evidence of a 
nexus between the veteran's prostate disability and his 
period of service.  In fact, according to an August 2007 VA 
examination report and September 2007 addendum, the examiner 
opined that the veteran's prostate disability was not as 
likely caused or aggravated by service.  In arriving at such 
conclusion, the VA examiner had an opportunity to review the 
entire claims folder, to include the service medical records, 
and conduct a contemporaneous examination of the veteran.

Finally, with regard to the veteran's alternative contention 
that his prostate disability is related to his service-
connected diabetes, there is no objective evidence showing 
such a nexus.  The September 2007 VA examiner also opined 
that the veteran's prostate disability is not as likely 
caused or aggravated by his service- connected diabetes.  The 
examiner explained that diabetes mellitus is not accepted in 
the medical literature as a cause of the veteran's prostate 
disability.  The examiner referenced the Harrison Textbook of 
Medicine.  The examiner emphasized that the veteran underwent 
a prostatectomy due to his bladder cancer.  The record does 
not contain an etiology opinion favorable to the veteran's 
claim.

Since a chronic prostate disability was not manifested during 
service, or for many years thereafter, and there is no 
medical evidence relating the prostate disability to service 
or to a service-connected disability, the veteran's service 
connection claim must be denied.  

As the preponderance of the evidence is against the veteran's 
service connection claim for a prostate disability, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


